DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the claim refers to “the reconstructed signal” which is no longer mentioned in claim 1.  Perhaps applicant meant this to be “the extended signal”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiko et al. (US 20120002818 A1) in view of Liljeryd et al. (US 6680972 B1).

Regarding claim 1, Heiko discloses a method for decoding an encoded audio bitstream, the method comprising: 
extracting from the encoded audio bitstream (see bitstream output 46 of figure 6, input 46 of figure 14)  a second waveform-coded signal (figure 14 DMX signal, see abstract and at least paragraph [0016], see figure 8A, signal DMX of range 51) for the first time period (any given time frame); and 
performing high frequency reconstruction (via 93 of figure 14, see paragraphs [0117]-[0120]) to extend the subset of frequencies above a cross-over frequency (see figure 8A, frequency for top of signal 51) to generate an extended signal (see figure 8A, signal 53) for the first time period, wherein the high frequency reconstruction uses at least a reconstruction parameter (see figure 5, items 33, see paragraph [0113]) transmitted in the encoded audio bitstream.  
Heiko does not expressly disclose extracting first and second waveform coded signal signals comprising the claimed coefficients and the claimed combining.   
Liljeryd discloses a method of sub-band coding comprising: 
extracting from an encoded audio bitstream (see figure 18a for encoder side, bitstream from 1805, figure 18b for decoder side) a first waveform-coded signal (figure 19 output of 1907 for F0, figure 20 output of 2007 for line 0) consisting of first spectral coefficients corresponding to frequencies up to a first cross-over frequency (lowest frequency bank, see column 15 line 15-46) for a first time period (any given time frame); 
extracting from the encoded audio bitstream a second waveform-coded signal  (figure 19 output of 1907 for FL-1, L could be 2 for example, figure 20 output of 2007 for a line 4-7, used in high band reconstruction)  consisting of second spectral coefficients corresponding to a subset of frequencies above the first cross-over frequency (see column 15 line 15-46) for the first time period, wherein the second waveform-coded signal does not comprise second spectral coefficients corresponding to frequencies up to the first cross-over frequency for the first time period (Lowband for Fo not found in FL-1 , see column 15 line 15-46); 
performing high frequency high frequency processing (see items 2009 and 2011 of figure 20) to generate an extended signal (lines 4-7 plus lower lines, especially line 7 and associated lower line) for the first time period; and 
combining (figures 19 and 20, summation at right) the first waveform-coded signal (figure 19 output of 1907 for F0, figure 20 output of 2007 for line 0) and the extended signal (figure 19 output of 1907 for FL-1, figure 20 output of 2007 (lines 4-7 plus lower lines, especially line 7 and associated lower line).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the sub-band encoding/decoding of Liljeryd in the system of Heiko for the benefit of encoding/decoding specifically as needed by the frequency range, thereby optimizing the overhead and output audio.  Therefore, it would have been obvious to combine Liljeryd with Heiko to obtain the invention as specified in claim 1.

Regarding claim 3, Liljeryd discloses wherein the combining comprises (i) adding the second waveform-coded signal with the reconstructed signal (figure 20, lower summation blocks) and combining the result with the first waveform-coded signal (upper summation blocks), or (ii) combining the second waveform-coded signal with the reconstructed signal  and combining  the result with the first waveform-coded signal. 

Regarding claim 4, Heiko discloses wherein either (i) the combining, or (ii) the performing of high frequency reconstruction is performed in a frequency domain (see paragraphs [0015] and [0038], done before 95).

Regarding claim 6, Heiko discloses wherein performing high frequency reconstruction comprises performing spectral band replication (SBR) (see figures 6, 8A, and 14, and paragraphs [0117]-[0120]).

Regarding claim 7, Heiko discloses wherein the high frequency reconstruction is performed before the combining (figure 14, 93 performed before combining completed at 94 for output, must be performed first to have signal required for combining).

Regarding claim 8, Heiko discloses wherein the audio processing system is a hybrid decoder that performs waveform-decoding and parametric decoding (see paragraphs [0117]-[0120] and [0016]).

Regarding claim 9, although Heiko does not expressly disclose using a bit reservoir, the examiner takes official notice that the use of a common bit reservoir in encoding MP3/MPEG frames was well known in the art.  The examiner also takes official notice that MP3/MPEG encoding uses psychoacoustics and psychoacoustic modeling.  The motivation to use such encoding/decoding would have been to allow for lower bandwidth bitstreams.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the first waveform-coded signal and second waveform-coded signal share a common bit reservoir using a psychoacoustic model.

Regarding claim 10, Liljeryd does not expressly disclose performing processing of figures 18-20 in the frequency domain. 
Heiko discloses wherein processed signal are signals representing a waveform of an audio signal in a frequency domain (see paragraph [0015], figure 14 after 91).
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the frequency domain processing of Heiko for all of the processing in the system of Heiko and Liljeryd of claim 1 for the benefit of reducing the number of needed filters and calculations.  Therefore, it would have been obvious to combine Heiko with the system Heiko and Liljeryd of claim 1 to obtain the invention as specified in claim 10.

Claim 11 is rejected in an analogous manner to claim 1.
Claim 12 is rejected in an analogous manner to claim 1 given the embodiments of paragraphs [0176] and [0177].


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed February 25th, 2022 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS J SUTHERS/Examiner, Art Unit 2654  

/PAUL KIM/Primary Examiner, Art Unit 2654